Name: Commission Regulation (EEC) No 2122/88 of 15 July 1988 derogating from Regulation (EEC) No 1528/78 laying down detailed rules for the application of the system of aid for dried fodder, as regards the term of validity of the certificates
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 Official Journal of the European Communities No L 186/3116. 7. 88 COMMISSION REGULATION (EEC) No 2122/88 of 15 July 1988 derogating from Regulation (EEC) No 1528/78 laying down detailed rules for the application of the system of aid for dried fodder, as regards the term of validity of the certificates THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1117/78 of 22 May 1978 on the common organization of the market in dried fodder ('), as last amended by Regulation (EEC) No 3996/87 (2), Having regard to Council Regulation (EEC) No 1417/78 of 19 June 1978 on the aid system for dried fodder (3), as last amended by Regulation (EEC) No 1 173/87 (4), and in particular Article 10 (3) thereof, Whereas the Annex to Commission Regulation (EEC) No 1528/78 0, as last amended by Regulation (EEC) No 1963/88 (6), provides that aid certificates issued as a result of an application lodged in the period 1 March to 31 October of each year are to be valid until 31 March of the following year and those issued as a result of an application lodged in the period 1 November to the last day of February of the following year are to be valid until 31 October of that year ; whereas, to take account of the uncertainty obtaining on the markets, the term of validity of the said certificates applied for in a limited period from the date of entry into force of this Regulation should be limited provisionally ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the management Committee for Dried Fodder, HAS ADOPTED THIS REGULATION : Article 1 Byway of derogation from the provisions in the Annex to Regulation (EEC) No 1528/78 , certificates of advance fixing of the aid for which applications are lodged between the date of entry into force of this- Regulation and 31 August 1988 shall be valid for three months from the first day of the month following that in which the application is lodged. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 15 July 1988 . For the Commission Frans ANDRIESSEN Vice-President f) OJ No L 142, 30 . 5 . 1978 , p . 1 . (2) OJ No L 377, 31 . 12. 1987, p . 35 . (3) OJ No L 171 , 28 . 6 . 1978 , p. 1 . (4) OJ No L 113, 30 . 4. 1987, p . 13 . 0 OJ No L 179, 1 . 7. 1978 , p . 10 . ( «) OJ No L 173, 5 . 7 . 1988 , p . 9 .